Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicants elected wheat as the species of plant.  Claims 1, 2 and 6-17 will be examined.  Claims 3-5, and 18-20 have been withdrawn.



Claims rejection- 35USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larkindale et al. (J.Plant Physiol. 161 405-413 92004)) in view of Hassan et al. (Journal of soil Science and plant nutrition Vol.15 no. 1 2015 Epub 24 Feb 2014).
Regarding claims 1-2, and 12, 13  and 14 Larkindale et al. teach spraying Agrostis stolonifera plant with 1-aminocyclopropane-1-carboxylic acid to induce tolerance of creeping bentgrass to heat stress during developmental stage of the plant (abstract).
Hassan et al. teach inoculation of triticum aestivum L. with rhizobacterial strains containing ACC deaminase to protect the plants from the deleterious effects of biotic and abiotic stresses.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date to have modified the invention of Hassan et al. to incorporate the teaching of Larkindale et al. spraying ACC on the wheat plants instead of inoculating them. One would have been motivated to do it, to facilitate the application of ACC on a large scale in the field and in view of the results obtained by Larkindale et al. ‘Heat induced oxidative damage was reduced in plants pre-treated with ACC (page 411, second column, last paragraph).

Regarding claims 6-11 Larkindale et al. teach spraying Agrostis stolonifera plant with 1-aminocyclopropane-1-carboxylic acid to induce tolerance of creeping bentgrass to heat stress. (abstract).
Hassan et al. teach inoculation of triticum aestivum L. with rhizobacterial strains containing ACC deaminase to protect the plants from the deleterious effects of biotic and abiotic stresses.
The references also do not specifically teach adding the ACC in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant’s invention. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  


Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Comment

Claims 1-2, 6-14 are rejected.  Claims 15-17 are free of prior art and thus are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Phloem Transport and Conjugation of Foliar Applied 1-aminocyclopropane-1-carboxylic acid in Cotton.  Morris et al. J. Plant Physiol. Vol. 146 pp 429-436 (1995)
1-aminocyclopropane-1-carboxylic acid 9acc0 in plants: more than just the precursor of ethylene! Frontier in Plant Science Bram Van de poel et al. 2014.











Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner